Citation Nr: 1819183	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  11-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a February 2010 statement in support of claim signed by Veteran, he expressed his desire to withdraw a prior request for a Board hearing.  As such, the Board deems the Veteran's request for a hearing before the Board withdrawn.

The claim was remanded multiple times by the Board, most recently in August 2017, for further development to include a VA audiology medical opinion.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's bilateral hearing loss disability manifested during active service or within one year of separating from active service, and a continuity of symptoms after discharge from active service has not been established.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017)



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), Social Security Administration records (SSA), VA treatment records and private treatment records have been obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he withdrew his hearing request.  

In July 2015, April 2016, February 2017 and August 2017, the Board remanded this matter to obtain medical opinions as to the Veteran's hearing loss disability.  An audiology examination was obtained in April 2010, but the examiner did not review the Veteran's claims file and was unable to provide a nexus opinion without speculation.  Thus, the Board remanded the claim for a nexus opinion and requested additional opinions regarding the Veteran's 1967 separation audiometer results.  As discussed below, this was finally provided in September 2017 and the claim was readjudicated.  The Board finds that the September 2017 VA medical opinion is in substantial compliance with the remand directives and adequate for the purpose of rendering a decision as to the issue on appeal.  Neither the Veteran, nor his representative objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Moreover, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument) 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131, 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1131 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Bilateral Hearing Loss

In January 2010, the Veteran filed a claim seeking service connection claim for bilateral hearing loss, which was denied by an August 2010 rating decision.  In a September 2010 notice of disagreement, the Veteran appealed for service connection of bilateral hearing loss.  In his notice of disagreement, he asserted his bilateral hearing loss was the result of exposure to armored personnel carriers, helicopters, and heavy arms fire that lasted for hours or days.  The Veteran also asserts that he has been experiencing impaired hearing in both ears since he separated from service, and that he has never been exposed to any sustained loud noises in his working career of the level that he was exposed to in service in Vietnam.  

As an initial matter, the Veteran's military noise exposure is not at issue, as noise exposure is consistent with his service military occupational specialty (MOS) as a 2511 Wireman, and his service as a Marine in Vietnam.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused a hearing loss disability for VA purposes.

Turning to the medical evidence, at the Veteran's February 1963 enlistment examination a whisper test was conducted.  The test results were 15/15.  In February 1967, the Veteran underwent a audiometric testing examination.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  At the Veteran's February 1967 examination, audiometric testing showed pure tone thresholds reported below:




HERTZ



500

1000

2000

3000

4000
RIGHT
0
0
5
15
0
LEFT
0
-5
10
15
15

As discussed in detail below by the September 2017 VA examiner, these findings do not suggest hearing loss in either ear for VA purposes under 38 CFR § 3.385.  

Additionally, on a medical history survey completed in conjunction with his separation physical, the Veteran specifically denied experiencing any hearing loss.  Of note, the Veteran did report at least two ailments, suggesting that he took the time to review the form and giving weight to the fact that he did not perceive any hearing loss at that time.

In an October 2005 general VA examination, the Veteran's symptoms of bilateral hearing loss were first documented.  The examiner then found the Veteran's bilateral hearing grossly normal.

In April 2010, the Veteran was afforded a VA hearing examination conducted by an audiologist.  The VA examination reports, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
50
75
LEFT
10
20
35
55
65

The average left ear dB is 43.75 and the average right ear dB is 45.  The speech audiometry revealed speech recognition ability of 92 percent bilaterally.
During the examination, the Veteran reported in service noise exposure due to explosion at close range, weapons fire, ship noise, and mortars.  The VA examiner found that the Veteran's left ear had normal to moderately severe sensorineural hearing loss, and the right ear had normal to severe sensorineural hearing loss.  The VA examiner examined the Veteran and conducted interview, but noted that the Veteran's claims file was not available for review.  The examiner did not provide a nexus opinion and stated that he could not resolve the issue of etiology without resorting to mere speculation.

In December 2010, subsequent reports of bilateral hearing loss were found documented in VA treatment notes.  The evidence of record indicates that the Veteran was treated for bilateral sensorineural hearing loss since 2010.  The VA treatment notes indicate that the Veteran was fitted for hearing aids.

In September 2010, the Veteran submitted literature defining the causes of bilateral hearing loss due to high levels of noise.

In June 2010 VA obtained an addendum opinion from the April 2010 VA examiner.  The VA examiner opined that the Veteran's hearing loss was not caused by or a result of his time as a wireman in service.  In the rationale, the examiner noted that hearing was found to be 15/15 (normal whisper test) at the time of enlistment and within normal limits bilaterally at the time of separation, therefore concluding that the Veteran's current hearing loss is not caused by or a result of his assignment as a wireman in service."

However, in July 2015 the Board again remanded the claim, finding that the June 2010 addendum opinion was inadequate because the rationale was based on the premise that the Veteran's hearing was normal at the time of his discharge.  Thus, the claim was again remanded for a new VA opinion.

In a December 2015 VA opinion, the VA examiner found the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner also stated that the February 1967 separation report revealed essentially normal hearing.  Based on these results it was conceded that the Veteran's hearing loss was unlikely the result of military noise exposure.  However, in April 2016, the Board found that the rationale for the December 2015 VA opinion was inadequate because the VA examiner did not fully explain why the Veteran's February 1967 medical evaluation results indicated the Veteran's hearing loss was unlikely the result of military noise exposure.  As such, the Board requested another VA opinion, specifically requesting that the VA examiner address the Veteran's February 1967 separation VA examination report, (which the Board suggested that the Veteran had some degree of hearing loss at the time of his discharge from service under Hensley v. Brown, 5 Vet. App. 155, 157 (1993)).  In addition, the Board ordered an opinion addressing whether there was a threshold shift.  As the April 2016 Board remand found that the December 2015 opinion is inadequate, the claim was again remanded for a new VA opinion.

A July 2016 VA examination addendum provided by the same December 2015 examiner stated that the Veteran had essentially normal hearing sensitivity upon discharge from service because all thresholds were 20 dB or less and the VA criteria for hearing loss thresholds have to be worse than 25dB or have evidence of a 15dB shift in hearing sensitivity.  The examiner further opined that there was no evidence of a threshold hearing shift since only the whispered voice test was completed during the Veteran's entrance examination.

However, the Board found that the July 2016 VA examiner who provided an addendum opinion to the December 2015 VA examination opinion did not contemplate the separation examination results and conversion to ISO units was required.  As such, the Board again found that a supplemental opinion is warranted. Unfortunately, the Board found that the April 2016 remand order was not complied with because the RO failed to obtain a VA opinion.  As such, an August 2017 Board remand of the claim was deemed necessary for a medical opinion.

A September 2017 VA examiner provided an adequate medical opinion.  The examiner indicated that Veteran's claims file was reviewed and opined that the Veteran's bilateral hearing loss was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service, injury, event, or illness.  The VA examiner confirmed that hazardous noise exposure was conceded.  The examiner noted that a whisper test was completed at the Veteran's February 1963 entry examination.  The examiner also found that whispered voice tests cannot be considered as reliable evidence that hearing loss was or was not present as they are subjective, inaccurate, and insensitive.  He noted that when the Veteran separated from active duty, his February 1967 separation examination hearing test results was normal for both ears at 500-6000 Hz.  As instructed by the Boards remand, the examiner addressed whether the separation February 1967 examination report indicated that the Veteran had some degree of hearing loss at the time of separation from service.  The examiner reported that the threshold for normal hearing, according to VA law as interpreted by the Court, is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the examiner found that there is a discrepancy between what is stated in the Board's instructions and the actual February 1967 separation report findings.  The examiner indicated that the Veteran's February 1967 hearing examination did not require conversion. The examiner reported the Veteran's right ear, hearing thresholds were actually documented as 0 dB at 500 Hz, 0 dB at 1000 Hz, 5 dB at 2000 Hz, 15 dB at 3000 Hz, 0 dB at 4000 Hz, and 15 dB at 6000 Hz.  For the left ear, the actual documented hearing thresholds were 0 dB at 500 Hz, -5 dB at 1000 Hz, 10 dB at 2000 Hz, 15 dB at3000 Hz, 15 dB at 4000 Hz and 20 dB at 6000 Hz.  

The VA examiner explained that these thresholds are consistent with normal hearing per VA law.  Furthermore, the examiner noted that there was no documentation or complaints of hearing loss on the Veteran's February 1967 separation from service examination.  In addition, the examiner found that conversion to ISO units would only be necessary if comparing hearing thresholds from before 1969 to thresholds after 1969, which is not the case for the Veteran.  The examiner further reported that any positive threshold shifts during military service cannot be determined, as frequency specific hearing thresholds were not obtained at enlistment for comparison.  The examiner based his findings on a thorough review of the Veteran's claims file and pertinent records.  

Furthermore, the examiner noted that in October 2005, hearing loss was first documented in a General Medicine VA examination report.  Subsequent reports of bilateral hearing loss were found documented in December 2010 and an October 2012 General Medicine VA examination documented the Veteran's bilateral hearing impairment.  In addition the evidence of record indicates that the Veteran has been evaluated and treated for bilateral sensorineural hearing loss by VA audiology since 2010.  However, no documentation of reports of hearing loss was found in service or medical records prior to October 2005.  As such, the Board finds the September 2017 VA medical opinion highly probative.  As it is supported by a review of the entire claims file to include medical evidence and literature, and include a detailed rationale for the opinion.

Here, the audiometric testing conducted contemporaneously with service did not actually show any hearing loss in either ear at any time.  In addition, the September 2017 medical opinion determined that it is impossible to make a finding of a threshold shift in hearing acuity during the Veteran's periods of service, as explained in detail by the VA medical opinion in September 2017.  Finally, although the Veteran currently has a diagnosis for hearing loss, he specifically denied having any hearing loss when separating from service.  Of note, October 2005 is the first notion in the VA medical treatment notes that report the Veteran's symptoms of bilateral hearing loss, and treatment was not sought until 2010, which are many years after service.  Thus, suggesting that the Veteran did not have hearing loss at time of separation from service.  Accordingly, the entitlement to direct service connection for bilateral hearing loss is denied.

The Board concedes that the Veteran experienced in-service noise exposure and has a current diagnosis for bilateral hearing loss.  While the Veteran is competent to report on his hearing acuity, he lacks the medical training and expertise to determine the etiology of his hearing loss disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran' Court).  Here, the Veteran is not alleging that he noticed his hearing acuity deteriorate during service, but rather that his military noise exposure caused his current hearing loss.  Unfortunately, such a determination requires medical training and expertise the Veteran is not shown to possess.

The Board considered the hearing loss treaty submitted by the Veteran.  The treaty defines noise induced hearing loss.  The Court has held that a medical article or treatise can provide important support when combined with an opinion of a medical professional if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, in the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  As such, while the treaty addresses the possibility that noise can cause hearing loss, the Board concludes that this information is insufficient to establish the required medical nexus opinion.  Of note, a medical opinion of record has been obtained in this case.  Unfortunately, the examiner concluded that the Veteran's current hearing loss is not related or caused by the Veteran's exposure to noise in service.  

After weighing all the evidence, the Board finds the greatest probative value in the September 2017 VA medical opinion.  The VA examiner found that the Veteran's hearing loss neither began during nor was otherwise caused by his military service, to include his noise exposure therein, because the Veteran's entrance and separation exams showed bilateral normal hearing, and no significant shifts in hearing could be determined in service.  The opinion was supported by medical evidence and literature; a review of the entire claims file including a VA 2010 bilateral hearing test and physical examination, and includes a rationale for the opinion.  This gives the opinions substantial probative value.

In addition, there is no evidence that the Veteran's bilateral hearing loss was manifested in service or to a compensable degree in the first year following his separation from active duty, as the first showing of hearing loss was not documented for a number of years after service.  Consequently, service connection for bilateral hearing loss on the basis that such manifest in service and persisted, or on a presumptive bases (as a chronic disease under 38 U.S.C. § 1112), is not warranted.  As described above, the whisper test at enlistment and separation did not establish hearing loss in either ear for VA purposes, and the Veteran first hearing evaluation was in 2010, multiple decades after separation from service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Additionally, continuity of symptomatology has not been shown.  While the Veteran has reported experiencing hearing problems since service, there was no indication of hearing loss at separation, despite clinical testing at the time, as explained by the VA examiner.  As such, this serves to sever continuity of symptomatology.

As described, the criteria for service connection for bilateral hearing loss have not been met, and the claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


